Case: 22-20289      Document: 00516558073         Page: 1     Date Filed: 11/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                   No. 22-20289                 November 28, 2022
                                                                   Lyle W. Cayce
                                                                        Clerk
   Walied Shater,

                                                             Plaintiff—Appellant,

                                       versus

   Shell Oil Company,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:20-CV-1465


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Walied Shater claims he was denied a promotion by his former
   employer Shell Oil Company (“Shell”) due to his race and national origin in
   violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e. Shell
   counters that it gave the promotion to Wayne Hunt, a white person of British




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20289       Document: 00516558073          Page: 2    Date Filed: 11/28/2022




                                     No. 22-20289


   national origin, because Hunt was more qualified. The district court granted
   summary judgment in favor of Shell. Shater appealed.
          We review the district court’s denial of summary judgment de novo.
   Garcia v. Orta, 47 F.4th 343, 348 (5th Cir. 2022). Summary judgment is
   appropriate where “there is no genuine dispute as to any material fact and
   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
   56(a). At this stage, we “view all evidence in the light most favorable to the
   nonmoving party and draw all reasonable inferences in that party’s favor.”
   Menzia v. Austin Indep. Sch. Dist., 47 F.4th 354, 360 (5th Cir. 2022)
   (quotation omitted). In this case, the nonmoving party is Shater.
          We evaluate Title VII claims based on circumstantial evidence under
   the burden-shifting framework from McDonnell Douglas Corp. v. Green, 411
   U.S. 792 (1973). See Saketkoo v. Adm’rs of Tulane Educ. Fund, 31 F.4th 990,
   997 (5th Cir. 2022). The plaintiff must first present a prima facie case of
   discrimination. Id. at 997–98. Then the burden of production shifts to the
   employer to provide an alternative, nondiscriminatory reason for the adverse
   employment action. Id. at 999. If the employer satisfies its burden, the
   plaintiff must raise a fact issue that proves the proffered reason is pretextual.
   Ibid. The employee carries the burden of persuasion throughout the entire
   analysis. Ibid.
          The parties agree that Shater presented a prima facie case of
   discrimination. And Shater concedes that Shell satisfied its burden of
   presenting an alternative, nondiscriminatory reason for the adverse
   employment action—namely, that Hunt was a better fit for the role.
          But the parties disagree over the third prong: whether this proffered
   reason was pretextual. To support a denial of summary judgment on the
   ground that it was pretextual, Shater must raise a fact issue showing either
   (1) Shell’s explanation was “false or unworthy of credence,” or (2) Shater




                                          2
Case: 22-20289      Document: 00516558073          Page: 3   Date Filed: 11/28/2022




                                    No. 22-20289


   was “clearly better qualified than the person selected for the position.”
   Burrell v. Dr. Pepper/Seven Up Bottling Grp., Inc., 482 F.3d 408, 412 (5th Cir.
   2007) (quotation omitted). We agree with the district court that Shater’s
   claim does not survive summary judgment under either standard.
          First, Shater does not raise a fact issue supporting the demonstration
   that Shell’s reasons for its adverse employment action were “false or
   unworthy of credence.” Burrell, 482 F.3d at 412 (quotation omitted). Shell
   provided testimonial evidence from two interview panelists, indicating the
   interview process was fair and objective. They testified that Shater was one
   of three finalists for the promotion. Shell assembled a three-person panel to
   interview the finalists, consistent with its normal process. The panel asked
   each candidate the same questions about leadership experiences and style.
   The panel assessed applicants based on specific criteria: (1) leadership and
   managerial experience, (2) experience and understanding of security issues
   in Latin America, and (3) connection to U.S. security agencies. It found the
   first two factors favored Hunt; the third favored Shater. The panel then
   carefully considered the qualifications of both candidates and ultimately
   concluded that Hunt was the best fit.
          Shater does not provide any compelling evidence that the panel’s
   reasons were false or not credible. He primarily claims that one panel member
   preselected Hunt. But he has no direct evidence. In fact, that same panel
   member encouraged Shater to apply for the position. Shater also provided
   evidence that one panel member said the panel had not made its promotion
   decision when it had. But that panel member explained the discrepancy by
   testifying that he could not announce the decision at the time for completely
   non-discriminatory reasons. Thus, Shater’s arguments are speculative and
   conclusory at best. And even if he could show Hunt was preselected for the
   position, Shater conceded that preselection alone does not establish pretext
   unless the preselection was motivated by discriminatory animus. And there



                                           3
Case: 22-20289       Document: 00516558073         Page: 4    Date Filed: 11/28/2022




                                    No. 22-20289


   is no evidence of discriminatory animus. Thus, Shater cannot meet this
   prong.
            Second, Shater has not raised a fact issue to show he was “clearly
   better qualified than” Hunt. Burrell, 482 F.3d at 412. A showing that “two
   candidates are similarly qualified does not establish pretext.” Price v. Fed.
   Express Corp., 283 F.3d 715, 723 (5th Cir. 2002). Rather, the “losing
   candidate’s qualifications must leap from the record and cry to all who would
   listen that he was vastly—or even clearly—more qualified.” Ibid. (quotation
   omitted). The qualifications must be “so widely disparate that no reasonable
   employer would have made the same decision.” Martinez v. Tex. Workforce
   Comm’n—C.R. Div., 775 F.3d 685, 687 (5th Cir. 2014) (quotation omitted).
   Otherwise, “any differences in qualifications are generally not probative
   evidence of discrimination.” Moss v. BMC Software, Inc., 610 F.3d 917, 923
   (5th Cir. 2010) (quotation omitted).
            While Shater had extensive international security experience in the
   private and public sector, he did not have the same experience in the Latin
   American region as Hunt. Since the position specifically involved work in
   Latin America, the panel could conclude that Hunt’s language skills and
   familiarity with the region gave him a competitive advantage. The panel
   acknowledged that Shater had a greater ability to obtain security clearances
   than Hunt based on his work with the secret service. But this fact alone does
   not demonstrate that Shater was “vastly—or even clearly—more qualified.”
   Price, 283 F.3d at 723. Since he cannot meet this burden, he cannot show
   pretext.
            Finally, Shater’s contention that the district court’s ruling is
   inconsistent with summary judgment rules is without merit. Shater’s
   speculative allegations did not create a genuine dispute as to material fact.
            AFFIRMED.




                                          4